internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-112178-98 date date a b company buyer plr r date date dear this responds to your letter of date and subsequent correspondence on behalf of company concerning company’s continued reliance on a prior letter_ruling issued to company the information submitted states that company is a limited_liability_company that is classified as a partnership for federal_income_tax purposes a holds a percent capital and profits interest in company and b holds a percent capital and profits interest in company the internal_revenue_service issued plr to company mr mark a edmunds mr eric sloan you have represented that a purchase and sale agreement between a and buyer as amended on date provides for the sale by a to buyer of an r interest in company effective date you have represented that no other interest in company has been or will be transferred within the 12-month_period before or after the above-described sale of an r interest by a to buyer based on the facts and the representations submitted upon a’s sale of an interest in company to buyer under the amended agreement which has been represented to be a sale of an r interest and provided no interest in company is transferred within the 12-month_period before or after the above-described sale company may continue to rely on plr except as specifically set forth above no opinion is expressed as to the federal_income_tax consequences of the transaction described under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company sincerely h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
